Citation Nr: 1111696	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-34 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for a lower back disability, on appeal from an initial grant of service connection.  

3.  Entitlement to an earlier effective date than July 18, 2005, for the grant of service connection for the lower back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to June 1954.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2005, December 2005, and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issues then on appeal were as follows:

1.  Entitlement to increased initial and staged ratings greater than 10 percent from June 27, 1997, to September 10, 2002, a temporary total evaluation thereafter to November 1, 2003, and 30 percent thereafter for degenerative joint disease of the right hip.

2.  Entitlement to an increased staged rating (subsequent to a temporary total evaluation) greater than 10 percent effective July 1, 2004 for degenerative joint disease of the right knee.

3.  Entitlement to additional temporary total evaluations during convalescence following surgical procedures on the right hip and right knee.

4.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a low back disorder, and if so whether service connection is warranted.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to total disability based on individual unemployability.

The Board issued a Decision/Remand in January 2009.  In that action, the Board remanded the claims involving the total disability rating based on individual unemployability and the back.  The remaining four issues were denied.  The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  

Upon reviewing the claim, the Court partially vacated the Board's Decision/Remand.  Specifically, the joint motion for remand found that the Board should have provided additional discussion with respect to the increased rating issues involving the knee and hip, not inclusive of the Board's discussion of the assignment of a temporary total rating.  It also pointed out that the Board should have discussed a July 2008 physician's statement in connection with whether the case should have been referred for extraschedular consideration.  Hence, it was concluded that further action needed to occur and the claim was returned to the Board for review.  

The Board then issued a decision on the following issues in January 2010:  

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right hip, from June 27, 1997, to September 10, 2002, on appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right hip, after November 1, 2003, on appeal from an initial grant of service connection.

3.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, after July 1, 2004, currently rated as 10 percent disabling.

The Board found that the evidence did not support the appellant's claim for increased ratings and all three issues were thus denied.  

With respect to the issues that were remanded in the Board's Decision/Remand of January 2009, those involving entitlement to service connection for a lower back disability and a TDIU, a review of the record indicates that, after further development, the RO granted service connection for a back disability in November 2010.  The RO, however, denied entitlement to a total rating.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As reported above, in November 2010, the RO in Nashville granted service connection for a back disability.  A 10 percent rating was assigned effective July 18, 2005.  Upon receiving notification of that action, the appellant, through his accredited representative, filed a notice of disagreement (NOD).  Specifically, the appellant asserted that his disability should be assigned a higher rating, that he should get a separate rating for neurological symptoms produced by the condition, and that an earlier effective date was warranted.  The NOD was submitted in June 2011.  The Board would note that after the appellant submitted the NOD, he then proffered a VA Form 9, asking that this issue be appealed to the Board.  

The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, the appellant has not been sent a statement of the case with respect to this issue.  As such, the claim will be remanded so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  

Additionally, with respect to the TDIU claim, the record reflects that the appellant's attorney has requested that his client be allowed to provide testimony before the Board via a videoconference hearing.  His request was submitted in January 2011.  Pursuant to 38 C.F.R. § 20.703 (2010), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2010).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Thus, in order to ensure full compliance with due process requirements, therefore, the RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2010).  The case is REMANDED to the RO for the following development:

1.  The appellant has been assigned a 10 percent disability rating for a lower back disability.  The appellant has submitted a timely notice of disagreement with regard to the disability rating and the effective date assigned.  The RO, therefore, must provide the appellant with a statement of the case (SOC) addressing these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In particular, the SOC should provide the appellant with a discussion of how applicable laws and regulations affect the RO's decision and a summary of the reasons and bases for such a decision.  The appellant and his accredited representative should be given an opportunity to respond to the SOC, and they should be advised that a timely substantative appeal must be submitted if he elects to have the Board consider this matter.  

2.  The RO should schedule the appellant for a videoconference hearing before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2010).  It should be noted that the appellant has requested that he be allowed to provide testimony via a videoconference hearing with the appellant providing testimony in Nashville and his accredited representative being present before the Veterans Law Judge at the Board in Washington, DC.  All correspondence pertaining to this matter should be associated with the claims folder.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

